                                                                           U.S. DISTRJCT COURT
                                                                       NORTHERN DISTRJCT OF TEXAS
                                                                                    FILED
               IN THE UNITED STATES DISTRICT COUF r NOV - 5 2018
                    NORTHERN DISTRICT OF TEX S
                        FORT WORTH DIVISION
                                               CLERK, U.S. DISTRJCT COURT
                                                 BY~~~~~~~­
LOCATION SERVICES, LLC,          §                        Deputy
                                                 §
             Plaintiff,                          §
                                                 §
vs.                                              §   NO. 4:18-CV-744-A
                                                 §
DIGITAL RECOGNITION NETWORK,                     §
INC.,                                            §
                                                 §
            Defendant.                           §


                          MEMORANDUM OPINION AND ORDER

      Came on for consideration the motion of defendant, Digital

Recognition Network,          Inc.,     to dismiss. The court, having

considered the motion, the response of plaintiff, Location

Services, LLC, the reply, the record, and applicable authorities,

finds that the motion should be granted.

                                                I.

                                  Plaintiff's Claims

      On April 12, 2018, plaintiff filed its original complaint in

the United States District Court for the Eastern District of

California. Doc. 1 1. By order signed August 15, 2018, the court

dismissed Count III of the complaint and transferred the action

to this court, where it was assigned to the docket of the

undersigned. Doc. 34.




      1
      The "Doc.   "reference is to the number of the item on the docket in this action.
     Plaintiff alleges: Defendant is violating antitrust laws by

unlawfully maintaining monopoly power in the market for license

plate recognition ("LPR") data used for vehicle repossessions and

recoveries. Defendant has long been the dominant provider of LPR

data, having been the first company to offer LPR data in 2009.

Defendant developed a network of agents to collect LPR data and

currently contracts with 70% of the vehicle repossession agents

operating LPR kits on their tow trucks and spotter cars.

Plaintiff plans to partner with repossession agents to offer a

unique •on stop shopping suite" of services that includes LPR

data along with other services. Defendant has effectively

prohibited its agents from terminating their contracts with it

and working with competitors, because it requires its agents to

sign agreements that they will not compete with defendant for one

year after termination of their contracts.

     Plaintiff asserts claims for violation of Section 2 of the

Sherman Act, 15 U.S.C.   §   2 (Count I), violation of Section 1 of

the Sherman Act, 15 U.S.C.     §   1 (Count II), and violation of the

Cartwright Act, Cal. Bus. & Prof. Code      §§   16700-16770 (Count IV).

As stated, plaintiff's claim for unfair competition under the

California Unfair Competition Law (Count III) has been dismissed.




                                     2
                                   II.

                        Grounds of the Motion

     Defendant says that plaintiff has failed to state any

plausible claims upon which relief may be granted. Doc. 40.

                                  III.

                    Applicable Pleading Standards

     Rule B(a) (2) of the Federal Rules of Civil Procedure

provides, in a general way, the applicable standard of pleading.

It requires that a complaint contain "a short and plain statement

of the claim showing that the pleader is entitled to relief,"

Fed. R. Civ. P. B(a) (2),    "in order to give the defendant fair

notice of what the claim is and the grounds upon which it rests,"

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555     (2007)   (internal

quotation marks and ellipsis omitted) . Although a complaint need

not contain detailed factual allegations, the "showing"

contemplated by Rule 8 requires the plaintiff to do more than

simply allege legal conclusions or recite the elements of a cause

of action. Twombly, 550 U.S. at 555 & n.3. Thus, while a court

must accept all of the factual allegations in the complaint as

true, it need not credit bare legal conclusions that are

unsupported by any factual underpinnings. See Ashcroft v. Igbal,

556 U.S. 662, 679   (2009)   ("While legal conclusions can provide




                                   3
the framework of a complaint, they must be supported by factual

allegations. ")

     Moreover, to survive a motion to dismiss for failure to

state a claim, the facts pleaded must allow the court to infer

that the plaintiff's right to relief is plausible. Igbal, 556

U.S. at 678. To allege a plausible right to relief, the facts

pleaded must suggest liability; allegations that are merely

consistent with unlawful conduct are insufficient. Id. In other

words, where the facts pleaded do no more than permit the court

to infer the possibility of misconduct, the complaint has not

shown that the pleader is entitled to relief. Id. at 679.

"Determining whether a complaint states a plausible claim for

relief .            [is]   a context-specific task that requires the

reviewing court to draw on its judicial experience and common

sense.   11
              Id.

     In considering a motion to dismiss for failure to state a

claim, the court may consider documents attached to the motion if

they are referred to in the plaintiff's complaint and are central

to the plaintiff's claims. Scanlan v. Tex. A&M Univ., 343 F.3d

533, 536      (5th Cir. 2003). The court may also refer to matters of

public record. Davis v. Bayless, 70 F.3d 367, 372 n.3          (5th Cir.

1995); Cinel v. Connick, 15 F.3d 1338, 1343 n.6          (5th Cir. 1994)

This includes taking notice of pending judicial proceedings.


                                        4
Patterson v. Mobil Oil Corp., 335 F.3d 476, 481 n.1 (5th Cir.

2003). And, it includes taking notice of governmental websites.

Kitty Hawk Aircargo, Inc. v. Chao, 418 F.3d 453, 457          (5th Cir.

2005); Coleman v. Dretke, 409 F.3d 665, 667        (5th Cir. 2005).

                                   IV.

                                Analysis

     To state a claim for monopolization under        §   2 of the Sherman

Act, plaintiff must allege that defendant possessed monopoly

power in the relevant market and willfully acquired or maintained

that power rather than developed it as a consequence of a

superior product, business acumen, or historic accident. Eastman

Kodak Co. v, Image Tech. Servs., Inc., 504 U.S. 451, 481 (1992)

     To plead a cause of action under      §   1 of the Sherman Act,

plaintiff must allege that defendant engaged in a contract,

combination, or conspiracy that unreasonably restrained trade in

the relevant market. Apani Sw., Inc. v. Coca-Cola Enters., Inc.,

300 F.3d 620,   627   (5th Cir. 2002). To show conspiracy or

concerted action, plaintiff must show that the conspirators had a

conscious commitment to a common scheme designed to achieve an

unlawful objective. Spectators' Commc'n Network, Inc. v. Colonial

Country Club, 253 F.3d 215, 220     (5th Cir; 2001).

     "[A]ntitrust laws were enacted for 'the protection of

competition, not competitors.'" Atlantic Richfield Co. v. USA


                                   5
Petroleum Co., 495 U.S. 328, 338     (1990) (quoting Brown Shoe Co. v.

United States, 370 U.S. 294, 320 (1962)). Thus, to pursue claims

under the Sherman Act, plaintiff must allege an antitrust injury,

that is, a loss stemming from a competition-reducing aspect or

effect of defendant's behavior. Id. at 344. The injury must be to

the market as a whole, not just to the particular plaintiff.

Pisharodi v. Columbia Valley Healthcare Sys., LP, No. 1:14-CV-4,

2015 WL 11123315, at *2   (S.D. Tex. Jan. 29, 2015).

     Defendant maintains that plaintiff has failed to allege

sufficient facts to show an antitrust injury or harm to

competition. In this regard, the court agrees that plaintiff has

not pleaded harm to other competitors, but only to itself, which

is insufficient. The paragraphs of the complaint to which

plaintiff cites do not support its contention that competitors

have been harmed. For example, plaintiff's own allegations show

that one competitor has grown its market share. Doc. 54 at 7

(citing Doc. 1, , , 111-12). As one of plaintiff's cases notes,

the Fifth Circuit narrowly interprets the meaning of antitrust

injury, excluding from it the threat of decreased competition.

Anago, Inc. v. Tecnol Medical Prods., Inc., 976 F.2d 248, 249

(5th Cir. 1992). Here, plaintiff makes conclusory allegations

about reduced competition, higher prices, loss of choice, reduced




                                 6
output, and lower quality of service, but does not plead any

facts to show these are the result of anticompetitive conduct.

        Addressing the specific counts of the complaint, defendant

contends that plaintiff's Count I claim fails because plaintiff

concedes that defendant lacks the power to exclude competition.

That is, since plaintiff alleges that LPR data consists solely of

publicly observable information, defendant does not and could not

have the ability to control collection of that information. In

other words, nothing prevents plaintiff from collecting that same

information. Plaintiff responds that it cannot really compete

because defendant has signed up the best agents for collecting

the information and those agents are bound by covenants not to

compete and cannot simply jump ship to plaintiff. But, the

reasons plaintiff offers to support its position are largely

speculative. Plaintiff admits that defendant was first to develop

and market the product. Through its hard work, superior product,

and business acumen, it has built up a network of agents.

Purchasing the necessary cameras and equipment is expensive and

cost-prohibitive for many. Plaintiff intends to provide its

cameras and equipment at half the price and will offer more

services.' Others have been able to buy their way out of




       'Hence, the argument that others besides those already signed up as agents are not interested in
the market or not able to paiiicipate because of cost does not make sense.

                                                    7
defendant's non-competition agreements and defendant does not

consistently enforce the agreements anyway. Further, plaintiff

has agreed to indemnify the largest group of agents who currently

collect information for defendant so that they can go to work for

plaintiff. Based on plaintiff's own logic, it would make no sense

for agents to continue to choose defendant over plaintiff.

     With regard to Count II, defendant notes that plaintiff has

not pleaded any facts to support the existence of a conspiracy.

The response does not even address this argument, probably

because the complaint is not sufficiently pleaded in this regard.

     Defendant addresses Count III, but, as noted, that claim has

been dismissed. And, in any event, plaintiff relies on its having

successfully pleaded Sherman Act claims to support the California

Unfair Competition claim. As discussed, the Sherman Act claims

are not sufficiently pleaded.

     Finally, defendant argues that Count IV, the Cartwright Act

claim, must be dismissed. The Cartwright Act prohibits any trust,

which is defined as "a combination of capital, skill or acts by

two or more persons" for specified anti-competition purposes. Zef

Scientific, Inc. v. Shimadzu Scientific Instruments, Inc., No.

14CV1758 JAH (RBB), 2016 WL 1255787, at *3   (S.D. Cal. Mar. 31,

2016). To maintain a cause of action under the Cartwright Act,

plaintiff must show (1) the formation and operation of a


                                8
conspiracy,   (2)   illegal acts done pursuant thereto, and (3)

damage proximately caused by such acts. Id.     (citing Kolling v.

Dow Jones & Co., 137 Cal. App. 3d 709, 718     (1982)). Here,

plaintiff has not alleged any facts to show a conspiracy.

                                   v.
                                  Order

     The court ORDERS that defendant's motion to dismiss be, and

is hereby, granted, and plaintiff's claims be, and are hereby,

dismissed.

     SIGNED November 5, 2018.




                                   9
